         Case 2:05-cr-00295-RBS Document 190 Filed 01/06/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                              :
                                                      :       CRIMINAL ACTION
               v.                                     :
                                                      :       NO. 05-295-2
ANDRE COLEMAN                                         :


                                        MEMORANDUM

SURRICK, J.                                                                   JANUARY 6, 2021

       Andre Coleman has served approximately 60% of his 360-month sentence for robbery

and attempted robbery. He seeks a compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A). (ECF No. 180.) Coleman argues that he suffers from underlying medical

conditions that place him at a high risk of severe illness or death from the current global

pandemic of COVID-19. He also contends that his extensive rehabilitation while incarcerated

counsels in favor of release. For the reasons that follow, Coleman’s Motion will be granted.

I.     BACKGROUND

       Coleman is 60 years old. He suffers from bradycardia (slow heartbeat), obesity,

hypertension, and hyperlipidemia/high cholesterol. He also has a history of tuberculosis.

       On November 10, 2006, a jury found Coleman guilty of four counts related to a series of

bank robberies in the Eastern District of Pennsylvania. The jury found Coleman guilty of

conspiracy to commit bank robbery, in violation of 18 U.S.C. § 371; attempted bank robbery or

aiding and abetting attempted bank robbery, in violation of 18 U.S.C. §§ 2113(a) and 2; bank

robbery or aiding and abetting bank robbery, in violation of 18 U.S.C. §§ 2113(a) and 2; and

carrying a firearm during or in relation to a crime of violence, in violation of 18 U.S.C. §§

924(c)(1) and 2. (ECF No. 162.)
         Case 2:05-cr-00295-RBS Document 190 Filed 01/06/21 Page 2 of 8




       Coleman was sentenced to 360 months’ imprisonment, to be followed by five years of

supervised release. (ECF No. 130.) This significant prison sentence resulted from a finding

based on prior convictions that Coleman was a career offender. (Presentence Report “PSR” 8

(on file with Court).) Factoring in earned good conduct time of approximately 22 months,

Coleman has served 215 (60%) of his 360-month sentence.

       In support of his motion for a compassionate release, Coleman argues that his underlying

health conditions place him at risk of serious illness or death in light of the global pandemic

caused by COVID-19. He also contends that a compassionate release is justified due to his

demonstrated good behavior and rehabilitate efforts, which are shown by numerous letters

submitted to the Court. These letters are from family members, correctional officers, and prison

staff. They not only reveal the remarkable rehabilitation that Coleman has achieved during his

over fifteen years in prison, but also his non-violent character.

II.    DISCUSSION

       A.      Applicable Law

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act, the Court may

modify a term of imprisonment on the defendant’s motion after the defendant has exhausted his

administrative remedies. In relevant part, § 3582(c)(1) provides that a court:

       may reduce the term of imprisonment (and may impose a term of probation or
       supervised release with or without conditions that does not exceed the unserved
       portion of the original term of imprisonment), after considering the factors set forth
       in section 3553(a) to the extent that they are applicable, if it finds that—

               (i) extraordinary and compelling reasons warrant such a reduction; . . .

       and that such a reduction is consistent with applicable policy statements issued by the
       Sentencing Commission.




                                                  2
           Case 2:05-cr-00295-RBS Document 190 Filed 01/06/21 Page 3 of 8




18 U.S.C. § 3582(c)(1)(A)(i).1

       The phrase “extraordinary and compelling reasons” is not defined by the statute, but

instead incorporates the commentary to the policy statement contained in § 1B1.13 of the United

States Sentencing Guidelines. See United States v. Handerhan, 789 F. App’x 924, 925 (3d Cir.

2019) (citing United States v. Barberena, 694 F.3d 514, 521 n.10 (3d Cir. 2012). Section 1B1.13

of the Sentencing Guidelines explains that a sentence reduction under § 3582(c)(1)(A) may be

ordered where a court determines:

       [A]fter considering the factors set forth in 18 U.S.C. § 3553(a), that—

               (1) (A) Extraordinary and compelling reasons warrant the reduction; . . .
               (2) the defendant is not a danger to the safety of any other person or to the
               community, as provided in 18 U.S.C. § 3142(g); and
               (3) the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.

       Application Note 1 to § 1B1.13 provides four categories of reasons that qualify as

extraordinary and compelling: (1) the defendant’s medical condition; (2) the defendant’s age;

(3) the defendant’s family circumstances; or (4) “other reasons” to be determined by the Director

of the BOP. As a result of amendments to § 3582(c)(1)(A) by the First Step Act, courts now

conclude that the catch-all category of “other reasons” applies not only to the BOP Director, but

also to courts. See United States v. Towel, No. 17-519-6, 2020 WL 2992528, at *3 (E.D. Pa.



       1
         To exhaust administrative requirements, the statute requires that a defendant first
“request” that the BOP file a motion with the court for compassionate release on his behalf.
Only after the defendant has exhausted the administrative rights to appeal the BOP’s denial of
that request, or after 30 days has passed, whichever is earlier, may the defendant then file his
own motion with the court. 18 U.S.C. § 3582(c)(1)(A); United States v. Raia, 954 F.3d 594, 597
(3d Cir. 2020) (stating that remand of request for compassionate release to district court for
substantive review in light of COVID-19 pandemic would be “futile” because the defendant had
not complied with the exhaustion requirements under Section 3582). Coleman has complied
with the exhaustion requirements of § 3582(c)(1)(A). On April 27, 2020, the Warden at FCI Ray
Brook denied Coleman’s request for compassionate release. (Def.’s Mot. Ex. B.)

                                                 3
         Case 2:05-cr-00295-RBS Document 190 Filed 01/06/21 Page 4 of 8




June 4, 2020); United States v. Rodriguez, 451 F. Supp. 3d 392, 399 (E.D. Pa. Apr. 1, 2020)

(noting that the Sentencing Commission’s “old policy statement provides helpful guidance, [but]

. . . does not constrain [a court’s] independent assessment of whether ‘extraordinary and

compelling reasons’ warrant a sentence reduction under § 3852(c)(1)(A)”).

       A legal standard for reviewing compassionate release requests in the context of the

COVID-19 pandemic may be distilled from a synthesis of the statute, the Sentencing Guidelines,

and recent court decisions. Courts faced with motions for compassionate release due to COVID-

19 consider: (1) whether “extraordinary and compelling” reasons exist to reduce the defendant’s

sentence; (2) whether the defendant is a danger to the community under § 3142(g); and

(3) whether the § 3553(a) sentencing factors support a sentence reduction. See United States v.

Pabon, 458 F. Supp. 3d 396, 300 (E.D. Pa. 2020); United States v. Mathe, No. 14-528, 2020 WL

3542177, at *3 (E.D. Pa. June 30, 2020); United States v. Hannigan, No. 19-373, 2020 WL

4015238, at *3 (E.D. Pa. July 16, 2020).

       To establish “extraordinary and compelling reasons,” courts have generally required

defendants to show two things: (1) advanced age or a serious medical condition that places them

at a high risk of serious complications or death if infected with COVID-19; and (2) a more than

mere speculative risk of exposure to the virus at the prison where the inmate is housed. See

United States v. Somerville, 463 F. Supp. 3d 585, 596-97 (W.D. Pa. 2020) (citing cases).

       B.      Extraordinary and Compelling Reasons

       Coleman argues that his serious underlying medical conditions-- namely, bradycardia

(heartbeat), obesity, hypertension, hyperlipidemia/high cholesterol, and history of tuberculosis—

place him at an increased risk of death or serious illness if he were to contract COVID-19. The

Government concedes that extraordinary and compelling reasons are present. Specifically, the



                                                4
           Case 2:05-cr-00295-RBS Document 190 Filed 01/06/21 Page 5 of 8




Government acknowledges that Coleman’s obesity is a risk factor identified by the CDC as

increasing the risk of an adverse outcome from COVID-19. Coleman has a body mass index

(“BMI”) of 35.6. The CDC recognizes that “obesity,” which is having a BMI of 30 or greater,

increases a person’s risk of severe illness from COVID-19.2 Coleman’s high blood pressure

also places him at an increased risk. In addition, FCI Ray Brook is currently experiencing an

increase in COVID-19 cases. At the time of this Memorandum, 40 inmates (out of 746 total

inmates housed at FCI Ray Brook) have tested positive for COVID-19. See

https://www.bop.gov/coronavirus/ (last accessed Jan. 6, 2020). Two staff members have also

tested positive. Id. We are satisfied that Coleman has presented extraordinary and compelling

reasons justifying a reduction in his sentence. Nevertheless, we must also consider the § 3535

sentencing factors.

       C.      Danger to the Community and Sentencing Factors under § 3553(a)

       In addition to considering whether extraordinary and compelling reasons justify the

release, we must consider whether Coleman is a danger to the community under § 3142(g), and

whether the § 3553(a) sentencing factors support a sentence reduction. See U.S.S.G. § 1B1.13.

The Government argues that even though Coleman’s medical conditions place him at an

increased risk, his compassionate release should nevertheless be denied because Coleman

continues to be a danger to society and because the sentencing factors support denying relief.

We disagree.

       “[B]efore granting compassionate release, a district court must consider the factors set

forth in 18 U.S.C. § 3535(a) to the extent that they are applicable.” United States v. Pawlowski,



       2
         See Centers for Disease Control, People with Certain Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html (last accessed Jan. 5, 2020).

                                                5
         Case 2:05-cr-00295-RBS Document 190 Filed 01/06/21 Page 6 of 8




967 F.3d 327, 329 (3d Cir. 2020) (internal quotations and citations omitted); see also U.S.S.G.

§ 1B1.13. The sentencing factors courts consider include: the “nature and circumstances of the

offense,” 18 U.S.C. § 3553(a)(1); the “history and characteristics of the defendant,” id.; and “the

need for the sentence imposed . . . to reflect the seriousness of the offense, to promote respect for

the law, . . . to provide just punishment for the offense, . . . to afford adequate deterrence to

criminal conduct, [and] to protect the public from further crimes of the defendant” id. §

3553(a)(2)(A)-(C). Courts must also consider whether the defendant is a “danger to the safety of

any other person or to the community.” U.S.S.G. § 1B1.13(2).

       The charges here are very serious. 18 U.S.C. § 3553(a)(1). Coleman was found guilty of

robbing a bank and attempting to rob another bank. A firearm was used in the robbery.

Coleman acted as the getaway driver. However, these crimes were committed a long time ago.

Coleman has already spent fifteen years in prison—a substantial punishment for these serious

crimes. This significant amount of prison time reflects the seriousness of Coleman’s crimes,

promotes respect for the law, serves as a just punishment, and demonstrates appropriate general

and specific deterrence for future robbery crimes. See 18 U.S.C. § 3553(a)(2)(A)-(C).

       There is nothing in this record to suggest that Coleman is presently a danger to others if

he were released from prison. 18 U.S.C. § 3553(a)(2)(C); see also U.S.S.G. § 1B1.13(2) (stating

that before a reducing a sentence, the court must be assured that “the defendant is not a danger to

the safety of any other person or to the community”). Coleman’s criminal history includes two

prior drug dealing charges and three prior robberies. However, these crimes were committed

over three decades ago. We must consider “the most up to date picture” of Coleman’s history

and characteristics to determine whether he will engage in future criminal conduct. Pepper v.

United States, 562 U.S. 476, 492 (2011). Coleman has not had one infraction in prison in over



                                                   6
         Case 2:05-cr-00295-RBS Document 190 Filed 01/06/21 Page 7 of 8




ten years. Moreover, numerous corrections officers and prison staff—all of whom are in the

unique position to witness Coleman firsthand—have advised that he is a “model inmate” who

“has never displayed signs of being violent or aggressive,” “holds himself in a dignified way and

has always been respectful to both staff and other inmates.” (Def. Mot. Ex. C.)

       Finally, Coleman has undergone a remarkable transformation over the last fifteen years

of his incarceration. See Pepper, 562 U.S. at 491 (“[E]vidence of postsentencing rehabilitation

may be highly relevant to several of the § 3553(a) factors that Congress has expressly instructed

district courts to consider at sentencing.”). Coleman has taken numerous classes and programs to

better himself and prepare for life outside of prison. He has maintained a job has head orderly,

for which he has received outstanding reviews. He is described as a hard-working, dependable,

admirable, and as a mentor to the younger inmates. We have received over a dozen letters from

prison staff, including correctional officers, case managers, and counselors. All of these letters

praise Coleman for his efforts in rehabilitating himself. They also reveal his positivity, despite

serving a lengthy prison sentence, and his desire to help other inmates. Coleman’s case manager

stated that he “can affirm that [Coleman] stands out as being a model inmate” who is “motivated

to help others without the expectation of reward or gain.” (Def’s Mot. Ex. C.) This Court has

received numerous compassionate release requests from inmates across the country. We have

never seen such an outpouring of support from prison staff for an inmate.

       The letters we have received from family members reveal that Coleman’s family is

committed to supporting him through his transition out of prison. Coleman intends to live with

his sister, Arlita Coleman, and her family in Philadelphia.

       After balancing the § 3553(a) sentencing factors, we are convinced that Coleman is

entitled to a compassionate release.



                                                 7
         Case 2:05-cr-00295-RBS Document 190 Filed 01/06/21 Page 8 of 8




III.   CONCLUSION

       For these reasons, Coleman’s request for a compassionate release is granted. His

sentence will be reduced to time served.

       An Appropriate Order follows.



                                                   BY THE COURT:


                                                   /s/ R. Barclay Surrick
                                                   R. BARCLAY SURRICK, J.




                                               8
